819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell Edward WILLIAMS, Plaintiff-Appellant,v.Officer MASSEY;  Officer Woodale;  Officer Jones, Defendant-Appellee.
No. 86-6825.
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1987.Decided May 19, 1987.

Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Russell Edward Williams, appellant pro se.
PER CURIAM:


1
Russell Edward Williams filed a 42 U.S.C. Sec. 1983 action contesting his prison conditions and then requested appointment of counsel.  After directing that most of Williams' claims would proceed on the merits, the court dismissed a portion of Williams' suit for failure to state a claim and denied his request for counsel.  Williams brought this appeal which we dismiss for lack of jurisdiction.


2
The order from which Williams appealed is not a final order.  We recently held that an order denying a request for counsel is interlocutory and cannot be appealed until a final judgment has been rendered in the case.  See Miller v. Simmons, --- F.2d --- (4th Cir., Mar. 26, 1987) (No. 85-6664).


3
Williams also appealed the dismissal of several of his claims.  An order which adjudicates fewer than all of the claims, however, is not final absent express determination that there is no just reason for delay and express direction for the entry of judgment.  See Fed.R.Civ.P. 54(b).  The district court order contains neither of these requirements;  thus, the order does not terminate the action.  As the jurisdiction of this Court is not triggered until the district court renders a final judgment, Williams' appeal is dismissed as interlocutory.  See 28 U.S.C. Sec. 1291.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


4
DISMISSED.